OPINION of the Court, by
Judge Owsley.
This appeal is prosecuted to reverse a decree made in favor of Loudon, dismissing Payne’s bill, and dissolving his Injunction to a judgment at law which Loudon had recovered on an assigned obligation executed by Payne. The bill charges that the obligation on which the judgment at law was recovered, was given on a gaming con^-sideration, and that Loudon is owing Payne an amount exceeding that due on the obligation, which he agreed should stand in satisfaction of the judgment. The answer denies the allegations of the bill. We are of opinion the decree of the court below is correct. It is not proven that the obligation on which the judgment at law was obtained, was given on a gaming consideration ; and the accounts upon which Payne relies as a setoff to the judgment, are shewn to have accrued on *251account of gáming. Those accounts, therefore, cannot •form the grounds of relief.
The decreemust be affirmed with.costs and damages.